UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM SB-2/A (Amendment No.1) REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 BELLA VIAGGIO, INC. (Name of Small Business Issuer in its charter) Nevada 7231 38-3759675 (State or jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 665 Ashford Place Brentwood, California 94513 (925) 420-6315 (Address and telephone number of principal executive offices) 665 Ashford Place Brentwood, California 94513 (925) 420-6315 (Address of principal place of business or intended principal place of business) Val-U Corp Services, Inc. 1802 North Carson Street Suite 212 Carson City, Nevada 89701 (775) 887-8853 (Name, address and telephone number of agent for service) Approximate date of commencement of proposed sale to the public: As soon as is practicable following filing with the Securities and Exchange Commission. If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.  If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. If delivery of the prospectus is expected to be made pursuant to Rule 434, check the following box.  CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered Proposed maximum offering price per unit Proposed maximum aggregate offering price Amount of registration fee Common 750,000 $0.10[1] $75,000 $2.30 [2] [1]No exchange or over-the-counter market exists for Bella Viaggio, Inc. common stock.The offering price has been arbitrarily determined and bears no relationship to assets, earnings, or any other valuation criteria. No assurance can be given that the shares offered hereby will have a market value or that they may be sold at this, or at any price. [2]Fee calculated in accordance with Rule 457(o) of the Securities Act of 1933, as amended “Securities Act”.Estimated for the sole purpose of calculating the registration fee. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. [Balance of this page intentionally left blank] 2 BELLA VIAGGIO, INC. PROSPECTUS 75,000 shares of common stock, .0001 par value, no minimum / 75,000 maximum, Offered by Bella Viaggio, Inc. Securities Being Offered by Bella Viaggio, Inc. Bella Viaggio, Inc. is offering 750,000 shares at an offering price of $0.10 per share.There is currently no public market for the common stock. Minimum Number of Shares To Be Sold in This Offering None This is a "self-underwritten" public offering, with no minimum purchase requirement. 1. Bella Viaggio, Inc. is not using an underwriter for this offering. 2. The offering expenses shown do not include legal, accounting, printing and related costs incurred in making this offering. Bella Viaggio, Inc. will pay all such costs, which it believes to be $7002.30. 3. There is no arrangement to place the proceeds from this offering in an escrow, trust or similar account. 4. Bella Viaggio, Inc. may, at its discretion, extend the offer up to an additional two (2) years from the date this offer is declared effective. Per Share (Non Minimum) If Maximum Sold by Bella Viaggio, Inc. (750,000) Price to Public $ 0.10 $ 0.10 Underwriting Discounts/Commissions 0.00 0.00 Proceeds to Registrant $ 0.10 $ 75,000 This offering involves a high degree of risk; see "Risk Factors" beginning on page 8 to read about factors you should consider before buying shares of the common stock. These securities have not been approved or disapproved by the Securities and Exchange Commission or any state securities commission, nor has the Securities and Exchange Commission or any state securities commission passed upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. The information in this prospectus is not complete and may be changed. Bella Viaggio, Inc. may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. The Date of this Prospectus is 3 TABLE OF CONTENTS Page Number Summary InformationRisk Factors 5 Risk Factors 7 Bella Viaggio’s Auditor has substantial doubts as to Bella Viaggio’s ability tocontinue as a going concern. 7 If we complete a financing through the sale of additional shares of our common stock, then shareholders will experience dilution. 7 Because we lack an operating history, we face a high risk of business failure, which may result in the loss of your investment. 7 Because management does not have any technical training in the day spa sector, our business has a high risk of failure. 8 Our ability to open a new location will be dependent upon obtaining building and construction permits. If we are unable to do so, our business will fail. 8 If we are unable to attract and hire experienced and licensed professionals to staff our facilities, our business will fail. 8 Bella Viaggio’s success is dependent on current management, who may be unable to devote sufficient time to the development of Bella Viaggio’s business plan, which could cause the business to fail. 8 Because two existing stockholders own a majority of the outstanding common stock, future corporate decisions will be controlled by these persons, whose interests may differ from the interests of other stockholders and may be adverse to those other shareholders' interests. 8 There is currently no market for Bella Viaggio’s common stock, but if a market for our common stock does develop, our stock price may be volatile. 9 Our stock is a Penny Stock.Trading of our stock may be restricted by the SEC’s Penny Stock regulations and the NASD’s Sales Practices requirements, which may limit a stockholder’s ability to buy and sell our stock. 9 While Bella Viaggio expects to apply for listing on the OTC Bulletin Board (OTCBB), we may not be approved, and even if approved, we may not be approved for trading on the OTCBB; therefore shareholders may not have a market to sell their shares, either in the near term or in the long term, or both. 10 Sales of our stock under Rule 144 could reduce the market price of our shares 10 Because we do not have an audit committee, shareholders will have to rely on the sole Director who is not independent, to perform these functions. 10 Bella Viaggio plans to purchase some products overseas, and is therefore subject to risks related to currency fluctuations and regulation that may adversely affect the Company. 11 The Company’s inability to secure leases and facilities on terms consistent with our operating model will cause the business to fail. 11 Bella Viaggio has limited financial resources at present, and proceeds from the offering may not be used to fully develop its business. 11 Bella Viaggio has no customers to date, and may not develop sufficient customers to stay in business. 11 Because we do not have an Escrow or Trust Account for Investor’s Subscriptions, if we file for Bankruptcy Protection or are forced into Bankruptcy Protection, Investors will lose their entire investment. 11 Bella Viaggio may be unable to complete its website, which is necessary to promote and market its products and services. 12 Bella Viaggio will rely upon consultants for web development, and the consultant may not complete the work within the set framework and on time. 12 While we expect to apply for listing on the OTC Bulletin Board (OTC BB), we may notbe approved, and even if this Registration Statement is approved, we may not be approved for trading on the OTC BB; therefore, shareholders may not have a market to sell their shares, either in the near term or in the long term or both. 12 If we do not receive additional financing, our business will fail. 12 Forward Looking Statements 13 Use of Proceeds 14 Determination of Offering Price 15 Dilution 15 Plan of Distribution 16 Legal Proceedings 17 Directors, Executive Officers, Promoters and Control Persons 17 Security Ownership of Certain Beneficial Owners and Management 19 Description of Securities 19 Interest of Named Experts and Counsel 20 Disclosure of Commission Position on Indemnification for Securities Act Liabilities 20 Organization within Last Five Years 20 Description of Business 21 Plan of Operation 23 Description of Property 28 Certain Relationships and Related Transactions 28 Market for Common Equity and Related Stockholder Matters 29 Executive Compensation 30 Financial Statements F-1 Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 31 [Balance of this page intentionally left blank] 4 SUMMARY INFORMATION Prospectus Summary:The following summary is supported by reference to the more detailed information and the financial statements, including the notes thereto, appearing elsewhere in this Prospectus. Each prospective investor is urged to read this Prospectus in its entirety. The purchase of the securities offered through this prospectus involves a high degree of risk. See section entitled "Risk Factors" on pages 7 - 13. Company History Bella Viaggio, Inc. ("Bella Viaggio" or “The Company”) is a development stage Company that was incorporated on June 6, 2007, under the laws of the State of Nevada. The principal offices are located at 665 Ashford Place, Brentwood, California. The telephone number is (925) 420-6315. The fax number is (925) 420-6315. Since becoming incorporated, Bella Viaggio has not made any significant purchases or sale of assets, nor has it been involved in any mergers, acquisitions or consolidations. Bella Viaggio has never declared bankruptcy, it has never been in receivership, and it has never been involved in any legal action or proceedings.Our fiscal year end is December 31st. Bella Viaggio, Inc. is looking to enter into the ownership and operation of beauty and personal care salons providing hair cutting, styling, perming, coloring, nails, tanning and day spa services. Bella Viaggio intends to establish itself as a one stop shop specializing in services that will be attractive to today’s busy working adults, with prices and operating hours that will accommodate their busy schedules.The Company will identify a range of services most in demand within its marketing area and maintain operating hours that will meet the needs of working couples. Bella Viaggio intends to create brand name awareness amongst spa goers with incomes sufficiently high to justify the purchase of our menu offerings. The targeted market is middle to upper middle class married and working women. Bella Viaggio will source much of the spa products to be used, such as lotions, shampoos, rinses, towels, slippers and apparel in France, Italy and China. Once the Company has selected a range of apparel andproducts and negotiated pricing, it will purchase a small quantity in order to make inventory available to stock the first location. As of July 31, 2007, the date of the Company's last audited financial statements, Bella Viaggio has raised $3,500 through the sale of common stock. There is approximately $3,275 cash on hand and in the corporate bank accounts. Bella Viaggio currently has no liabilities. In addition, Bella Viaggio anticipates additional costs associated with this offering will be approximately $3502.30. As of the date of this prospectus, we have not yet generated or realized any revenues from our business operations. The following financial information summarizes the more complete historical financial information as indicated on the audited financial statements of Bella Viaggio filed with this prospectus. Since our inception, we have been engaged in business planning activities, including researching the industry, developing our economic models and financial forecasts, performing due diligence regarding potential geographic locations most suitable for our services, investigating real estate locations suitable for operating units, costing of future build-out costs and identifying future sources of capital. 5 Management Currently, Bella Viaggio has one Officer and Director. Our Officer and Director has assumed responsibility for all planning, development and operational duties, and will continue to do so throughout the beginning stages of Bella Viaggio. Other than the Officer/Director, there are no employees at the present time and there are no plans to hire employees during the next twelve months. The Offering Bella Viaggio’s common stock is not presently traded on any market or securities exchange. 2,200,000 shares of common stock are issued and outstanding as of the date of this prospectus. Bella Viaggio plans to offer its shares to the public, with no minimum amount to be sold. Bella Viaggio is offering for sale common stock.If we are unable to sell its stock and raise money, Bella Viaggio’s business would fail as it would be unable to complete its business plan. Bella Viaggio is offering up to 750,000 shares of common stock at an offering price of $0.10 per share. There is currently no public market for the common stock. Bella Viaggio intends to apply to have the common stock quoted on the OTC Bulletin Board (OTC BB). No trading symbol has yet been assigned. Bella Viaggio’s Officer, Director and affiliate own 2,033,333 shares of Restricted Common Stock.Two non-affiliated entities own 166,667 shares of Restricted Common Stock. There are 2,200,000 shares of common stock issued and outstanding as of the date of this prospectus. To be quoted on the OTC Bulletin Board, a market maker must file an application on our behalf in order to make a market for our common stock. We have engaged in preliminary discussions with an NASD Market Maker to file our application on Form 211 with the NASD, but as of the date of this registration statement, no filing has been made. The current absence of a pubic market for our common stock may make it more difficult for you to sell shares of our common stock that you own. Summary of Financial Data As of July 31, 2007 Revenues $ 0 Operating Expenses $ 225 Earnings (Loss) $ ($225) Total Assets $ 3,275 Working Capital $ 3,275 Shareholder’s Equity $ 3,275 6 RISK FACTORS An investment in our common stock involves a high degree of risk and should be considered a speculative investment. You should carefully consider the risks described below and the other information in this prospectus. If any of the following risks occur, our business, operating results and financial condition could be seriously harmed. The trading price of our common stock could decline due to any of these risks, and you could lose all or part of your investment. We cannot assure any investor that we will successfully address these risks. Bella Viaggio’s auditor has substantial doubts as to Bella Viaggio’s ability to continue as a going concern. Our auditor's report on our July 31, 2007 financial statements expresses an opinion that substantial doubt exists as to whether we can continue as an ongoing business. Because our officers may be unable or unwilling to loan or advance any capital to Bella Viaggio, we believe that if we do not raise at least $25,000 from our offering, we may be required to suspend or cease the implementation of our business plans within 12 months. Since there is no minimum and no refunds on sold shares, you may be investing in a Company that will not have the funds necessary to continue to deploy its business strategies. See “July 31, 2007 Audited Financial Statements - Auditors Report." Because the Company has been issued an opinion by its auditors that substantial doubt exists as to whether the Company can continue as a going concern it may be more difficult for the Company to attract investors. Bella Viaggio incurred a net loss of $225.00 for the period from inception to July 31, 2007, and we have no revenue. Our future is dependent upon our ability to obtain financing and upon future profitable operations from the sale of our products. We plan to seek additional funds through private placements of our common stock. Our financial statements do not include any adjustments relating to the recoverability and classification of recorded assets, or the amounts of and classification of liabilities that might be necessary in the event we cannot continue in existence. If we complete a financing through the sale of additional shares of our common stock in the future, then shareholders will experience dilution. The most likely source of future financing presently available to us is through the sale of shares of ourCommon Stock. Any sale of common stock will result in dilution of equity ownership to existing shareholders. This means that if we sell shares of our common stock, more shares will be outstanding and each existing shareholder will own a smaller percentage of the shares then outstanding. To raise additional capital we may have to issue additional shares, which may substantially dilute the interests of existing shareholders. Alternatively, we may have to borrow large sums, and assume debt obligations that require us to make substantial interest and capital payments. Because we lack an operating history, we face a high risk of business failure, which may result in the loss of your investment. Bella Viaggio is a development stage Company and has not even begun the initial stages of product sourcing overseas. Thus, we have no way to evaluate the likelihood that we will be able to operate the business successfully. We were incorporated on June 6, 2007 and to date have been involved primarily in organizational activities and market research. We have never been profitable and have never generated any revenue.Based upon current plans, we expect to incur operating losses in future periods. We cannot guarantee we will be successful in generating revenue in the future or be successful in raising funds through the sale of shares to pay for the Company's business plan and expenditures. As of the date of this prospectus, we have not earned any revenue. Failure to generate revenue will cause us to go out of business, which will result in the complete loss of your investment. 7 Because management does not have any technical experience in the day spa sector, our business has a high risk of failure. While management has training and experience in project estimating, cost accounting, retail store openings, personnel management and the compliance issues surrounding public entities, management does not have technical training in spa operations or cosmetic procedures offered to clients. As a result, we may not be able to recognize and take advantage of opportunities in the day spa sector without the aid of consultants. Also, with no direct training or experience, our management may not be fully aware of the specific requirements related to working in the industry. Management’s decisions and choices may not be well thought out and our operations, earnings and ultimate financial success may suffer irreparable harm as a result. Our ability to open a new facility will be contingent on obtaining proper building and municipal permits. If we are unable to do so, our business will fail. In order to open a new spa location, construction and operating permits must be acquired from various governmental agencies. Depending upon zoning, our proposed usage may be unacceptable to these governing bodies. In such circumstances, we will be forced to abandon the location and seek out another. If no suitable location can be found, our business will fail. If we are unable to attract and hire experienced and licensed professionals to staff our facilities, our business will fail. Our business depends greatly upon the hiring and retention of qualified licensed professionals. Though the beauty schools have large numbers of students, seldom are these graduates trained in the types of procedures used by day spas. Experienced individuals are required and there can be no assurance that we will be able to attract and retain such individuals. Bella Viaggio’s success is dependent on current management, who may be unable to devote sufficient time to the development of Bella Viaggio’s business plan, which could cause the business to fail. Bella Viaggio is heavily dependent on the management experience that our sole Officer and Director, Ronald Davis, brings to the Company. If something were to happen to him, it would greatly delay its daily operations until further industry contacts could be established. Furthermore, there is no assurance that suitable people could be found to replace Mr. Davis. In that instance, Bella Viaggio may be unable to further its business plan. Additionally, Mr. Davis is employed outside of Bella Viaggio.Mr. Davis has been and continues to expect to be able to commit approximately 10 hours per week of his time, to the development of Bella Viaggio’s business plan in the next twelve months. If management is required to spend additional time with outside employment, he may not have sufficient time to devote to Bella Viaggio and Bella Viaggio would be unable to develop its business plan. Because two existing stockholders own a majority of the outstanding common stock, future corporate decisions will be controlled by this person, whose interests may differ from the interests of other stockholders, and may be adverse to those other shareholders' interests. Currently, our Officer, sole Director and affiliate owns 92.4% of the outstanding shares of the Company.If we are successful in selling all the shares in this Offering, the sole Officer and Director and affiliate will own approximately 68.93% of the outstanding shares of common stock. Accordingly, they will have significant influence in determining the outcome of all corporate transactions, including mergers, consolidations and the sale of all or substantially all of our assets, and also the power to prevent or cause a change in control. The interests of this stockholder may differ from the interests of the other stockholders, and they may make decisions, as a stockholder, with which the other stockholders may not agree. Such decisions may be detrimental to Bella Viaggio’s business plan and/or operations and they may cause the business to fail. 8 There is currently no market for Bella Viaggio’s common stock, but if a market for our common stock does develop, our stock price may be volatile. There is currently no market for Bella Viaggio’s common stock and there is no assurance that a market will develop. If a market develops, it is anticipated that the market price of Bella Viaggio’s common stock will be subject to wide fluctuations in response to several factors including: o The ability to complete the development of Bella Viaggio in order to provide those products and services to the public; o The ability to generate revenues from sales; o The ability to generate brand recognition of the Bella Viaggio products and services and acceptance by consumers; o Increased competition from competitors who offer competing services; and o Bella Viaggio’s financial condition and results of operations. Our stock is a Penny Stock.Trading of our stock may be restricted by the SEC’s Penny Stock regulations and the NASD’s Sales Practices requirements, which may limit a stockholder’s ability to buy and sell our stock. The Company’s common shares may be deemed to be “penny stock” as that term is defined in Regulation Section “240.3a51 -1” of the Securities and Exchange Commission (the “SEC”). Penny stocks are stocks: (a) with a price of less than U.S. $5.00 per share; (b) that are not traded on a “recognized” national exchange; (c) whose prices are not quoted on the NASDAQ automated quotation system (NASDAQ - where listed stocks must still meet requirement (a) above); or (d) in issuers with net tangible assets of less than U.S. $2,000,000 (if the issuer has been in continuous operation for at least three years) or U.S. $5,000,000 (if in continuous operation for less than three years), or with average revenues of less than U.S. $6,000,000 for the last three years. Section “15(g)” of the United States Securities Exchange Act of 1934, as amended, and Regulation Section “240.15g(c)2” of the SEC require broker dealers dealing in penny stocks to provide potential investors with a document disclosing the risks of penny stocks and to obtain a manually signed and dated written receipt of the document before effecting any transaction in a penny stock for the investor’s account. Potential investors in the Company’s common shares are urged to obtain and read such disclosure carefully before purchasing any common shares that are deemed to be “penny stock”. Moreover, Regulation Section “240.15g -9” of the SEC requires broker dealers in penny stocks to approve the account of any investor for transactions in such stocks before selling any penny stock to that investor. This procedure requires the broker dealer to: (a) obtain from the investor information concerning his or her financial situation, investment experience and investment objectives; (b) reasonably determine, based on that information, that transactions in penny stocks are suitable for the investor and that the investor has sufficient knowledge and experience as to be reasonably capable of evaluating the risks of penny stock transactions; (c) provide the investor with a written statement setting forth the basis on which the broker dealer made the determination in (ii) above; and (d) receive a signed and dated copy of such statement from the investor confirming that it accurately reflects the investor’s financial situation, investment experience and investment objectives. Compliance with these requirements may make it more difficult for investors in the Company’s common shares to resell their common shares to third parties or to otherwise dispose of them. Stockholders should be aware that, according to Securities and Exchange Commission Release No. 34-29093, dated April 17, 1991, the market for penny stocks has suffered in recent years from patterns of fraud and abuse. Such patterns include: 9 (i) control of the market for the security by one or a few broker-dealers that are often related to the promoter or issuer (ii) manipulation of prices through prearranged matching of purchases and sales and false and misleading press releases (iii) boiler room practices involving high-pressure sales tactics and unrealistic price projections by inexperienced sales persons (iv) excessive and undisclosed bid-ask differential and markups by selling broker-dealers (v) the wholesale dumping of the same securities by promoters and broker-dealers after prices have been manipulated to a desired level, along with the resulting inevitable collapse of those prices and with consequent investor losses Our management is aware of the abuses that have occurred historically in the penny stock market. Although we do not expect to be in a position to dictate the behavior of the market or of broker-dealers who participate in the market, management will strive within the confines of practical limitations to prevent the described patterns from being established with respect to our securities. While Bella Viaggio expects to apply for listing on the OTC Bulletin Board (OTC BB), we may not be approved, and even if approved, we may not be approved for trading on the OTC BB; therefore shareholders may not have a market to sell their shares, either in the near term or in the long term, or both. We can provide no assurance to investors that our common stock will be traded on any exchange or electronic quotation service. While we expect to apply to the OTC Bulletin Board, we may not be approved to trade on the OTC BB, and we may not meet the requirements for listing on the OTC BB.If we do not meet the requirements of the OTC BB, our stock may then be traded on the "Pink Sheets," and the market for resale of our shares would decrease dramatically, if not be eliminated. Sales of our stock under Rule 144 could reduce the market price of our shares. All of the 2,200,000 shares of our common stock held by affiliates are restricted securities under Rule 144 of the Securities Act of 1933. None of our shares held by affiliates are currently eligible for resale until 90 days after the effective date of this registration statement. In general, persons holding restricted securities, including affiliates, must hold their shares for a period of not less than one year, may not sell more than one percent of the total issued and outstanding shares in any 90 day period and must resell the shares in an unsolicited brokerage transaction at the market price. These restrictions do not apply to re-sales of shares under Rule 144(k). The availability for sale of substantial quantities of common stock under Rule 144 could reduce prevailing market prices of our securities. Because we do not have an audit committee, shareholders will have to rely on the sole Director who is not independent, to perform these functions. We do not have an audit or compensation committee comprised of independent directors. These functions are performed by the board of directors as a whole. The sole member of the Board of Directors is not an independent director. Thus, there is a potential conflict in that the sole board member is also engaged in management and participates in decisions concerning management compensation and audit issues that may affect management performance. 10 Bella Viaggio plans to purchase products overseas, and is therefore subject to risks related to currency fluctuations and regulation that may adversely affect the Company. A significant aspect of the Company's strategy is to purchase its products overseas, mostly in China. There are certain risks inherent in doing business internationally, such as unexpected changes in regulatory requirements, export restrictions, trade barriers, difficulties in controlling product supply from foreign factories, longer than anticipated delivery cycles, fluctuations in currency exchange rates and overall political instability. There can be no assurance that one or more of such factors will not have a material adverse effect on the Company's potential future operations and, consequently, on the Company's business, operating results and financial condition. The Company may purchase its products and services in currencies other than the United States dollar, which would make the management of currency fluctuations difficult and expose the Company to risks in this regard. The Company's results of operations are subject to fluctuations in the value of various currencies against the United States dollar. Although management will monitor the Company's exposure to currency fluctuations, there can be no assurance that exchange rate fluctuations will not have a material adverse effect on the Company's results of operations or financial condition. Furthermore, as a corporation based in the United States, Bella Viaggio may face difficulties in obtaining and/or enforcing local judgments it may obtain overseas, particularly in China. The Company’s inability to secure leases and facilities on terms consistent with our operating model will cause the business to fail. Besides payroll, the cost of real estate leases is the largest cost associated with a contemporary day spa. As of the date of this filing, we have not entered into a formal lease agreement for a specific spa location. Even if we were able to reach an agreement, we may not be able to obtain the financing necessary to complete the project. If we are unable to obtain a suitable location or to develop an economically viable project, our business will fail. Bella Viaggio has limited financial resources at present and proceeds from the offering may not be used to fully develop its business. Bella Viaggio has limited financial resources as of July 31, 2007 $3075.00 of cash on hand. If it is unable to develop its business plan, it may be required to divert certain proceeds from the sale of Bella Viaggio’s stock to general administrative functions. If Bella Viaggio is required to divert some or all of proceeds from the sale of stock to areas that do not advance the business plan, it could adversely affect its ability to continue by restricting the Company's ability to become listed on the OTC BB; advertise and promote the Company and its products; travel to develop new marketing, business and customer relationships and retain and/or compensate professional advisors. Bella Viaggio has no customers to date, and may not develop sufficient customers to stay in business. Bella Viaggio has not sold any products or provided any services, and may be unable to do so in the future. In addition, if Bella Viaggio is unable to develop sufficient customers for its products, it will not generate enough revenue to sustain its business, and may have to adjust its business plan, or it may fail. Because we do not have an Escrow or Trust Account for Investor’s Subscriptions, if we file for Bankruptcy Protection or are forced into Bankruptcy Protection, Investors will lose their entire investment. Invested funds for this offering will not be placed in an escrow or trust account.Accordingly, if we file for bankruptcy protection or a petition for involuntary bankruptcy is filed by creditors against us, your funds will become part of the bankruptcy estate and administered according to the bankruptcy laws. As such, you will lose your investment and your funds will be used to pay creditors and will not be used for the sourcing and sale of promotional products. 11 Bella Viaggio may be unable to complete its website, which is necessary to promote and market its products. Bella Viaggio does not currently have a website as such the Company is not yet operational. Bella Viaggio intends to use the website as a promotional and marketing tool for its customers to use. Bella Viaggio has allocated from $3,000 up to $15,000 to develop the website in the next twelve months if it is able to raise capital through this prospectus. Bella Viaggio intends to use the website as an "on-line catalogue" for its customers to be able to view the entire line of products and services. In addition, the website will be used as a tool for clients to use to schedule appointments. If this website is not available, Bella Viaggio may not be able to adequately market its products and services to potential customers. Bella Viaggio will rely upon consultants for web-development, and the consultant may not complete the work within the set framework and on time. Bella Viaggio is also heavily dependent on the web consultant to develop the website in a timely manner and within budget. If the consultant does not fulfill his duties, Bella Viaggio may not be able to find another consultant with specific expertise to develop its website. While we expect to apply for listing on the OTC Bulletin Board (OTC BB), we may not be approved, and even if this Registration Statement is approved, we may not be approved for trading on the OTC BB; therefore, shareholders may not have a market to sell their shares, either in the near term or in the long term or both. We can provide no assurance to investors that our common stock will be traded on any exchange or electronic quotation service. While we expect to apply to the OTC Bulletin Board, we may not be approved to trade on the OTC BB, and we may not meet the requirements for listing on the OTC BB.If we do not meet the requirements of the OTC BB, our stock may then be traded on the "Pink Sheets," and the market for resale of our shares would decrease dramatically, if not be eliminated. If we do not receive additional financing, our business will fail. We have determined that our current operating funds are not sufficient to complete our intended business objectives. As ofJuly 31, 2007, we had cash on hand in the amount of $3075.The net proceeds of our direct offering of the shares are estimated at $75,000 and are expected to be used for expenses related to this initial public offering. We will have to allocate additional capital for development costs of our future operating units. Our current cash position will not cover these costs. We will need to raise additional capital in order to cover the costs of our business plan implementation. We do not currently have any arrangements for financing and may not be able to find such financing that is required. We currently do not have any operations and we do not have any income. The most likely options for future funds that will be available to us are through debt financing and through the sale of equity capital. We will only be able to secure debt financing for location build out if we are able to prove that the proposed location is economically viable and adequate collateral can be pledged to the lender to cover the amount of the loan. We do not have any arrangements in place for debt financing or the sale of our securities. These risk factors, individually or occurring together, would likely have a substantial negative effect on Bella Viaggio’s business and would likely cause it to fail. 12 USE OF PROCEEDS Forward-Looking Statements This prospectus contains forward-looking statements that involve risks and uncertainties. Bella Viaggio uses words such as anticipate, believe, plan, expect, future, intend and similar expressions to identify such forward-looking statements. You should not place too much reliance on these forward-looking statements. Actual results are most likely to differ materially from those anticipated in these forward-looking statements for many reasons, including the risks faced as described in this Risk Factors section and elsewhere in this prospectus. [Balance of this page intentionally left blank] 13 Our offering is being made on a self-underwritten basis - no minimum of shares must be sold in order for the offering to proceed. The offering price per share is $0.10. There is no assurance that Bella Viaggio will raise the full $75,000 as anticipated. The following table below sets forth the uses of proceeds assuming the sale of 25%, 50%, 75% and 100% of the securities offered for sale in this offering by the Company. For further discussion see Plan of Operation on page 22: If 25% of If 50% of If 75% of If 100% of Shares Sold Shares Sold Shares Sold Shares Sold GROSS PROCEEDS FROM THISOFFERING $ 18,750 $ 37,500 $ 56,250 $ 75,000 Less: OFFERING EXPENSES SEC Filing Expenses $ 2,000 $ 2,000 $ 2,000 $ 2,000 Printing $ 500 $ 500 $ 500 $ 500 Transfer Agent $ 1,500 $ 1,500 $ 1,500 $ 1,500 SUB-TOTAL $ 4,000 $ 4,000 $ 4,000 $ 4,000 Less:LOCATION RESEARCH Research $ 500 $ 1,000 $ 3,000 $ 4,000 Travel / Review Potential Sites $ 1,000 $ 3,000 $ 5,000 $ 5,000 Initial Sample Purchases $ 1,000 $ 1,000 $ 1,000 $ 1,000 SUB-TOTAL $ 2,500 $ 5,000 $ 9,000 $ 10,000 Less: SALES & MARKETING Web Site Development $ 3,000 $ 7,500 $ 12,000 $ 15,000 Trade Show Attendance $ 1,000 $ 2,000 $ 3,000 $ 4,000 Mass Email & Direct Mail Campaign $ 2,500 $ 5,000 $ 7,500 $ 10,000 SUB-TOTAL $ 6,500 $ 14,500 $ 22,500 $ 29,000 Less: ADMINISTRATION EXPENSES Office, Stationery, Telephone, Internet $ 1,000 $ 2,000 $ 2,000 $ 2,000 Legal and Accounting $ 2,500 $ 5,000 $ 10,500 $ 25,000 Working Capital 2,250 $ 7,000 $ 8,250 $ 5,000 SUB-TOTAL $ 5,750 $ 14,000 $ 20,750 $ 32,000 TOTALS $ 18,750 $ 37,500 $ 56,250 $ 75,000 The above figures represent only estimated costs. 14 International travel to source products consists of travel to France, Italy and China to visit various manufacturers of professional spa products and/or their agents or representatives. The main cities to be visited would be Paris, Milan, Shanghai, Shenzhen, and Guangzhou. Shanghai and Shenzhen would have more factory agents or representatives, while Guangzhou, located in southern China, is a large factory city where many of Bella Viaggio’s products may be manufactured.Domestic travel will consist of visits to potential independent contractors for the purpose of website development site selection. Once the Company has successfully identified the promotional type of products it would like to carry in its product line, the Company will purchase a limited number of samples of the selected products to showcase on its website and for shipment of samples to prospective clients. The Company will then hire an Internet consultant to design and build a website that would showcase the products and the ambience of the spa as well as what we have to offer to prospective clients. The design of our website will be such that a client will be able to set an appointment for services and in between appointments, purchase products that are sold directly to clients either in the spa or on the internet. There are several trade shows in America that are dedicated to the spa and salon industries. The Company would, at a minimum, attend such trade shows and, if finances allow, have an exhibit booth to display its product line. Legal and accounting fees refer to the normal legal and accounting costs associated with filing this Registration Statement. Readers will note that Bella Viaggio has already raised a total of $3,500 from the sale of stock. A total of $3,500 has been raised from the sale of stock to our Officer, sole Director and affiliate¾this stock is restricted and is not being registered in this offering. The offering expenses associated with this offering are believed to be $7002.30 As of July 31, 2007, Bella Viaggio had a balance of $3,275 in cash. Some services related to this offering were paid for in Common stock rather than cash payment. This will not allow Bella Viaggio to pay the entire expenses of this offer from cash on hand. After the Company closes the offering, $3,577.30 of the offering expenses are anticipated to be paid out of the proceeds of this offering. One of the purposes of the offering is to create an equity market, which allows Bella Viaggio to more easily raise capital, since a publicly traded Company has more flexibility in its financing offerings than one that does not. DETERMINATION OF OFFERING PRICE There is no established market for the Registrant's stock. Bella Viaggio’s offering price for shares sold pursuant to this offering is set at $0.10. Our existing shareholders paid $0.001489 per. share. The additional factors that were included in determining the sales price are the lack of liquidity (since there is no present market for Bella Viaggio stock) and the high level of risk considering the lack of operating history of Bella Viaggio. DILUTION "Dilution" represents the difference between the offering price of the shares of common stock and the net book value per share of common stock immediately after completion of the offering. "Net book value" is the amount that results from subtracting total liabilities from total assets. In this offering, the level of dilution is increased as a result of the relatively low book value of our issued and outstanding stock.Assuming all shares offered herein are sold, and given effect to the receipt of the maximum estimated proceeds of this offering from shareholders net of the offering expenses, our net book value will be $78,275 or $0.026533 per share. Therefore, the purchasers of the common stock in this offering will incur an immediate dilution of approximately $0.07347 per share while our present stockholders will receive an increase of $0.02507 per share in the net tangible book value of the shares they hold. This will result in a 73.47% dilution for purchasers of stock in this offering. 15 The following table illustrates the dilution to the purchasers of the Common Stock in this offering.While this offering has no minimum, the table below includes an analysis of the dilution that will occur if only 25%, 50%, 75%of the shares are sold, as well as the dilution if all shares are sold: 25% of 50% of 75% of Maximum Offering Offering Offering Offering Offering Price Per Share $ 0.10 $ 0.10 $ 0.10 $ 0.10 Book Value Per Share Before the Offering $ 0.001488 $ 0.001488 $ 0.001488 $ 0.001488 Book Value Per Share After the Offering $ 0.009225 $ 0.015835 $ 0.021547 $ 0.026533 Net Increase to Original Shareholders $ 0.007736 $ 0.014360 $ 0.020077 $ 0.026466 Decrease in Investment to New Shareholders $ 0.090775 $ 0.084165 $ 0.078453 $ 0.073466 Dilution to New Shareholders (%) 90.77% 84.17% 78.45% 73.47% PLAN OF DISTRIBUTION The offering consists of a maximum number of 750,000 shares being offered by Bella Viaggio at $0.10 per share. Company Offering Bella Viaggio is offering for sale common stock. If Bella Viaggio is unable to sell its stock and raise money, it may not be able to complete its business plan and may fail. There will be no underwriters used, no dealer's commissions, no finder's fees, and no passive market making for the shares being offered by Bella Viaggio. All of these shares will be issued to business associates, friends, and family of the current Bella Viaggio’s shareholders. The Officer and Director of Bella Viaggio, Ronald A. Davis, will not register as broker-dealers in connection with this offering. Ronald Davis will not be deemed to be a broker pursuant to the safe harbor provisions of Rule 3a4-1 of the Securities and Exchange Act of 1934, since he is not subject to statutory disqualification, will not be compensated directly or indirectly from the sale of securities, is not an associated person of a broker or dealer, nor has he been so associated within the previous twelve months, and primarily performs substantial duties as Officer and Director that are not in connection with the sale of securities, and has not nor will not participate in the sale of securities more than once every twelve months. Our Common Stock is currently considered a "penny stock" under federal securities laws (Penny Stock Reform Act, Securities Exchange Act Section 3a (51(A)) since its market price is below $5.00 per share. Penny stock rules generally impose additional sales practice and disclosure requirements on broker-dealers who sell or recommend such shares to certain investors. Broker-dealers who sell penny stock to certain types of investors are required to comply with the SEC's regulations concerning the transfer of penny stock. If an exemption is not available, these regulations require broker-dealers tomake a suitability determination prior to selling penny stock to the purchaser, receive the purchaser's written consent to the transaction and provide certain written disclosures to the purchaser. These rules may affect the ability of broker-dealers to make a market in, or trade our shares. In turn, this may make it very difficult for investors to resell those shares in the public market. 16 The Company currently acts as its own transfer agent, but it has selected an independent agent to act on our behalf upon completion of this offering. LEGAL PROCEEDINGS Bella Viaggio, Inc. is not currently a party to any legal proceedings. Bella Viaggio’s agent for service of process in Nevada is:Val-U-Corp Services, Inc., 1802 North Carson Street, Suite 212,,Carson City, NV 89701. The telephone number is: (775) 887-8853 DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS Bella Viaggio’s executive Officer, Director and Control affiliate and their respective ages as of July 31, 2007 are as follows: Directors: Name of Director Age Ronald A. Davis 64 Executive Officers: Name of Officer Age Office Ronald A. Davis 64 President, Chief Financial Officer, Secretary and Treasurer Ronald G. Brigham 55 Shareholder The term of office for each director is one year, or until the next annual meeting of the shareholders. Biographical Information Set forth below is a brief description of the background and business experience of our executive Officer and Director for the past five years. Ronald A. Davis, President, Member of the Board of Directors , age 64. Ronald A. Davis joined Bella Viaggio on June 6, 2007 and is currently the President, Secretary, Treasurer and Director. Mr. Davis is the President of St. Vincent Press, Inc. St. Vincent Press is a short run press that intends to publish books whose subject matter deals with,primarily, financial tax related issues. Prior to his current positions, Mr. Davis was employed by Caffe Diva Group, Ltd., a U.S. based public Company engaged in the roasting and retail sale of gourmet coffee through a 46 store chain of espresso drive-thrus. Mr. Davis commenced his career at Goldman Sachs & Co. in 1964 as an office boy. Following the completion of graduate school at the University of Southern California and military service, Mr. Davis returned to Goldman Sachs where he worked until joining Dean Witter & Co. (now Morgan Stanley). Areas of work responsibility included syndication and institutional sales. In 1981, Mr. Davis commenced advising high net worth individuals and their investments. In 1994, he was asked to take over the stewardship of Caffe Diva of which he was the CEO until September 2000. Mr. Davis received his B.S. in Business Administration from the University of Southern California. In 1967, he also received a Masters of Business Administration from the University of Southern California. 17 Mr. Davis has written two books, The Financial Impact on Conglomerates of Vertical and Horizontal Diversification and Managing Wealth: Improving Investment Returns In An Offshore Environment. In addition, Mr. Davis wrote an article published in Venture Magazine titled, Small Company Capital Formation Strategies. A new book is in the works,
